internal_revenue_service number release date index number ------------------------- ------------------------- ---------------------------- department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-109935-01 date date re -------------------------------------------- legend -------------------------------------------------- ---------------------------------------------------------------------------------------------- a_trust -------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------- partnership ---------------------------------------------------------------- general_partner a ------------------------------------------------- date date agreement ---------------------------------------------------------------------------- collateral_assignment ---------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------- policy ------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------- ----------------------- ----------------------- dear -------------- this is in response to your date letter and prior correspondence submitted by your authorized representatives in which you requested rulings concerning the federal income estate and gift_tax consequences of the ownership by a_trust of a life_insurance_policy subject_to a split-dollar_life_insurance agreement on date a established an irrevocable_trust trust for the benefit of his issue during a’s life the trustees are authorized to distribute some or all of the trust income or principal for the education health maintenance and support of a's issue after the death of a_trust is to be divided into separate shares with a separate share to be held plr-109935-01 for each living and deceased child of a survived by issue the separate shares will be held in trust for the designated beneficiaries the trustees of trust are two unrelated parties on date which precede sec_2002 trust purchased policy a life_insurance_policy on the life of a the trust was designated owner and beneficiary of policy also on date trust entered into a split-dollar_life_insurance agreement agreement and collateral_assignment collateral_assignment with partnership partnership is a limited_liability limited_partnership with two general partners including general_partner a a corporation of which a is the sole shareholder under the agreement trust is designated the owner of the policy the owner may exercise all rights of ownership except the right of the collateral assignee as described below under the agreement partnership will pay all of the policy premiums and trust is obligated to repay partnership that portion of the annual premiums equal to the lesser_of the applicable_amount provided in the p s tables set forth in revrul_55_747 1955_2_cb_228 or the tables and rates as may be in use under applicable treasury regulations for the date on which the determination is made or the insurance carrier's rate for one-year renewable term_insurance upon the death of a the agreement terminates and partnership is to receive a portion of the proceeds of the policy equal the greater of premiums_paid less any partnership loans against the policy or cash_surrender_value reduced by any partnership loans against the policy trust is designated_beneficiary of the balance of the insurance proceeds prior to the death of a the agreement may be terminated unilaterally by partnership or the trustees the agreement will also terminate upon the dissolution or bankruptcy of partnership within days of termination trust is to pay partnership the cash_value of the policy reduced by any partnership loans against the policy to secure partnership’s interest in the policy and its proceeds the trustees executed collateral_assignment pursuant to which the trustees assigned the policy to partnership however under the terms of the collateral_assignment the trustees specifically retain all rights of ownership in the policy subject_to the right of partnership to borrow against its share of cash_value the rights expressly retained by the trustees include but are not limited to the right to cancel or surrender the policy the right to assign ownership of the policy the right to designate and change the beneficiary of the policy the right to obtain loans on the policy and the right to exercise all settlement_options permitted by the terms of the policy it is further represented that agreement has not been modified in any manner since date and that a will dispose_of his interest in general_partner a plr-109935-01 you have asked for the following rulings that the payment of the premiums by trust and partnership pursuant to the agreement are not income to or gifts by a and that any proceeds of the policy payable to the trust will not be included in the gross_estate of a under sec_2042 ruling_request sec_61 provides in general that gross_income means all income from whatever source derived sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift sec_25_2511-2 of the gift_tax regulations provides that as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete but if upon a transfer of property whether in trust or otherwise the donor reserves any power over its disposition the gift may be wholly incomplete or may be partially complete and partially incomplete depending upon all the facts in the particular case accordingly in every case of a transfer of property subject_to a reserved power the terms of the power must be examined and its scope determined revrul_64_328 1964_2_cb_11 considers a split-dollar_life_insurance arrangement in which the employer pays the portion of the premiums equal to the increases in the cash_surrender_value and the employee pays the balance if any of the premiums from the proceeds payable upon the employee's death the employer receives an amount equal to the greater of the cash_surrender_value or at least an amount equal to the funds it has provided with the beneficiary receiving the balance the ruling holds that the employee must include in income annually the annual value of the benefit the employee receives under the arrangement which is an amount equal to the 1-year term cost of the declining life_insurance protection to which the employee is entitled from year to year less the portion if any the employee provides revrul_64_328 also provides that the cost of life_insurance protection as shown in the table contained in revrul_55_747 1955_2_cb_228 p s rates may be used to compute the value of the one-year term life_insurance protection provided to the employee the ruling further states that the same income_tax result follows if the transaction is cast in some other form that results in a similar benefit to the employee plr-109935-01 revrul_66_110 1966_1_cb_12 amplified revrul_64_328 and held that the insurer's published premium rates for one-year term_insurance may be used to measure the value of the current_life_insurance_protection if those rates are available to all standard risks and are lower than the p s rates revrul_67_154 1967_1_cb_11 amplified revrul_66_110 by holding that an insurer's published term rates must be available for initial issue insurance as distinguished from rates for dividend options in order to be substituted for the p s rates set forth in revrul_55_747 notice_2001_10 2001_1_cb_459 revoked revrul_55_747 and provided in table an interim substitute for the p s rates that taxpayers may rely upon pending further guidance taxpayers however may use the p s rates for taxable years ending on or before date notice_2002_8 2002_1_cb_398 revoked notice_2001_10 notice_2002_8 provides that in the case of split-dollar_life_insurance arrangements entered into before the effective date of future guidance taxpayers can use the premium rates in table to determine the value of current_life_insurance_protection on a single life that is provided under a split-dollar_life_insurance arrangement in addition notice_2002_8 describes circumstances in which taxpayers may continue to use the p s rates notice_2002_8 part iii provides that for arrangements entered into before the effective date of future guidance and before date taxpayers may to the extent provided by revrul_66_110 as amplified by revrul_67_154 continue to determine the value of current_life_insurance_protection by using the insurer’s lower published premium rates that are available to all standard risks for initial issue one-year term_insurance notice_2002_8 part iv provides that for split-dollar_life_insurance arrangements entered into before the date of publication of final regulations in cases where the value of current_life_insurance_protection is treated as an economic benefit provided by a sponsor to a benefited person under a split-dollar_life_insurance arrangement the service will not treat the arrangement as having been terminated and thus will not assert that there has been a transfer of property to the benefited person by reason of termination of the arrangement for so long as the parties to the arrangement continue to treat and report the value of the life_insurance protection as an economic benefit provided to the benefited person final regulations regarding the income employment and gift taxation of split- dollar life_insurance arrangements were promulgated in t d f_r date 2003_2_cb_1055 these regulations apply to any split-dollar_life_insurance arrangement as defined in the regulations entered into after date the regulations also provide that if an arrangement is entered into on or before date and is materially modified after date the plr-109935-01 arrangement is treated as a new arrangement entered into on the date of the modification sec_1_61-22 of the income_tax regulations revrul_2003_105 2003_2_cb_696 declared as obsolete certain revenue rulings including revrul_66_110 except as provided in part iii of notice and revrul_64_328 however revrul_2003_105 also provides that in the case of any split-dollar_life_insurance arrangement entered into on or before date taxpayers may continue to rely on these revenue rulings to the extent described in notice_2002_8 but only if the arrangement is not materially modified after date the taxation of the split-dollar_life_insurance arrangement between trust and partnership is not subject_to sec_1_61-22 through g and sec_1_7872-15 because agreement was entered into on or before date and has not been materially modified after that date instead the taxation of the arrangement is determined under prior_law see revrul_2003_105 in the present case under the terms of the agreement trust will pay the portion of the premium equal to the cost of current_life_insurance_protection partnership will pay the balance of the premium and partnership will be entitled to receive an amount equal to the greater of premiums_paid or cash_surrender_value at the death of a we conclude that the payment of the premiums by partnership under the terms of the agreement will not result in income to or gifts by a provided that the amounts paid_by trust for the life_insurance_benefit that trust receives under the agreement is at least equal to the amount prescribed under revrul_64_328 revrul_66_110 and notice_2002_8 we also conclude that if some or all of the cash_surrender_value is used either directly or indirectly through loans to fund the trust’s obligation to pay premiums partnership ie the partners will be treated as making a gift at that time ruling_request sec_2042 provides that the value of a decedent’s gross_estate shall include the proceeds of insurance policies on the decedent’s life receivable by the decedent’s estate sec_2042 provides that the value of a decedent’s gross_estate shall include the proceeds of all life_insurance policies on the decedent’s life receivable by beneficiaries other than the executor of the decedent’s estate to the extent that the decedent possessed at his death any incidents_of_ownership exercisable either alone or in conjunction with any other person an incident_of_ownership includes a reversionary_interest arising by the express terms of the instrument or by operation of law only if the value of such reversionary_interest exceed sec_5 percent of the value of the policy immediately before the death of the decedent plr-109935-01 section c of the estate_tax regulations provides that incidents_of_ownership is not limited in its meaning to ownership of a policy in the technical legal sense generally the term has reference to the right of the insured or his estate to the economic benefits of the policy thus it includes power to change the beneficiary to surrender or cancel the policy to assign the policy to revoke an assignment to pledge the policy for a loan or to obtain from the insurer a loan against the surrender_value of the policy in the present case it is represented that a will dispose_of his interest in general_partner a accordingly we conclude that the proceeds of the policy payable to the trust will not be included in the gross_estate of a under sec_2042 except as specifically set forth above we express no opinion concerning the federal tax consequences of the foregoing transactions under any other provisions of the code or regulations under a power_of_attorney on file with this office we are sending a copy of this letter to trustee’s authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely george masnik branch chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
